Citation Nr: 1641800	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a heart disability, to include valvular heart disease, claimed as a cardiac murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991, and November 1992 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case is now under the jurisdiction of the Columbia, South Carolina RO.

In June 2014, the Board remanded the appeal for further development.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in October 2014.  The Veteran also submitted a waiver of AOJ review of evidence submitted.

The case has now returned to the Board for further appellate review.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current heart disability that is causally or etiologically related to a benign cardiac murmur noted in service, or any other disease, injury, or incident that occurred during service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include a cardiac murmur, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2010, informing him of the type and nature of evidence needed to substantiate his claim.  The appeal was last adjudicated in October 2014 when the AOJ issued an SSOC.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's June 2014 remand instructions, VA obtained more recent treatment records from the Columbia VA medical center.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's June 2014 remand instructions.

VA had also afforded the Veteran an adequate examination in July 2014, and obtained a medical opinion with respect to his claimed heart disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and knowledge of medical principles.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 
20 Vet. App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including endocarditis (which includes all forms of valvular heart disease), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
38 U.S.C.A. § 1101.  With respect to the current appeals, this list includes valvular heart disease.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2015) are not applicable.

Analysis

The Veteran is seeking compensation for a heart murmur which had been diagnosed during service.  Service treatment records reveal that in April 1994, while the Veteran was seeking treatment for a back disability, the examiner found that the Veteran had a pre-cardial systolic murmur, grade 2/4.  The examiner noted that while the Veteran was hospitalized for his back disability, the cardiac murmur was evaluated and thought to be only a benign flow type of murmur.  This was the only reference to the cardiac murmur in the April 1994 record.  A June 1994 Report of Medical Examination also noted that the Veteran had an abnormality associated with his heart, and specifically noted the benign flow cardiac murmur.  In a June 1994 Report of Medical History, the Veteran also indicated that he had heart trouble and heart palpitations.  In the report, the Veteran stated that he was informed while hospitalized in April 1994, that he had a heart murmur.  A July 1994 record also noted that the Veteran had an asymptomatic, benign cardiac systolic flow murmur.  There were no other service records that noted any other heart disability.

In a February 1998 record, the Veteran reported occasionally having palpitations when he lay down to sleep at night, along with weakness of the entire body, and the inability to move or speak clearly.  The medical provider noted no pertinent physical findings upon physical examination, and indicated that the Veteran needed to follow up with a neurologist for these symptoms.  An X-ray taken in July 1999 after the Veteran reported pain in his left chest after an injury, showed no abnormalities, and the heart appeared normal.  A subsequent August 1999 record showed the Veteran having a regular heart rate and rhythm, without any murmurs. 

Similarly, records from March 2005 showed the Veteran having a regular heart rate and rhythm, without any murmurs.  A chest X-ray from December 2009 taken after the Veteran reported chest pains again, showed no abnormalities, and the heart appeared normal.  A January 2010 echocardiogram was found to be normal, with no evidence of any clinically significant pathology.  A more recent record from November 2013 showed the Veteran's cardiac status within normal limits, with no murmurs, gallops, or rubs.

During the July 2014 VA examination, the examiner noted that the Veteran denied having any chest pains, shortness of breath, or other symptoms related to chest pains.  The examiner found that the Veteran did not have any heart conditions that would fall within the diagnosis of ischemic heart disease, nor did he have any heart valve conditions or infectious heart conditions, including endocarditis.  No murmurs were observed during the examination, and the Veteran had a normal chest X-ray and electrocardiogram (EKG).  The Veteran denied experiencing any symptoms with any level of physical activity, and the examiner found that the Veteran's heart condition did not impact his ability to work.  The examiner concluded that the Veteran did not currently have any heart disabilities, and that the benign murmur found during the Veteran's active service was not observed during the examination.  The examiner also concluded that the Veteran had no limitations or symptoms with his heart.

After considering the pertinent evidence of record, the Board finds that service connection for a heart disability, to include valvular heart disease claimed as a cardiac murmur, is unwarranted.  The evidence shows that the Veteran does not currently have a heart disability, and that the cardiac murmur which occurred in service was benign and likely resolved during service.

A grant of service connection requires that the Veteran have a current disability.   See 38 C.F.R. § 3.303(a);  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The weight of the evidence in the record is against a finding that the Veteran currently has any heart disability.  In this regard, the July 2014 VA examination is most probative as the examiner found that the Veteran did not currently have a heart disability, and that no murmurs were observed during the examination.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the July 2014 VA examination to have significant probative value because it is based on a comprehensive review of the Veteran's medical history, in addition to the examiner's own thorough observations made during the examination.  The VA examiner noted the benign murmur the Veteran had in service, but specifically noted that the Veteran did not currently have any heart murmurs, and that he did not have chest pains, shortness of breath, or other symptoms related to a heart disability.  The examiner also noted that the Veteran did not have any heart valve condition.  In fact, the Veteran did not exhibit any signs of any heart disability.  The results of tests performed also support this finding as the Veteran had a normal chest X-ray and EKG.

To the extent that the Veteran himself contends that he currently has a heart disability, and that a medical relationship exists between any current heart disability and the benign cardiac murmur noted in service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's current heart disability, is a question that requires medical expertise to answer.  While the Veteran is competent to describe any symptoms which he has knowledge of, an opinion regarding the diagnosis of any heart disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Furthermore, during the July 2014 VA examination, the Veteran denied having any symptoms related to a heart disability.  Thus, the July 2014 VA examination is most probative in its finding that the Veteran currently does not have a heart disability.

Similarly, the evidence of record weighs against a finding that the Veteran has a current heart disability.  Even at the time the Veteran was diagnosed with the cardiac murmur, the medical provider who evaluated the Veteran noted that upon evaluation, the murmur was thought to be only a benign flow murmur.  All other service records which note the disability only restate the finding from the April 1994 record, which as noted above, was that the murmur was benign.  Although the Veteran reported that he had heart trouble and heart palpitations in the June 1994 Report of Medical Examination, the only detail he provided regarding those symptoms is that he had been informed in April 1994 that he had a benign flow heart murmur.  The only other report of any symptoms related to a heart disability is from the February 1998 record where the Veteran reported occasionally having palpitations.  However, the medical provider who examined the Veteran following that report suggested that they may be related to a neurological disability, since there were other symptoms that occurred simultaneously with the palpitations, unrelated to a heart disability.  All other records since service, including the July 2014 VA examination, note that the Veteran had a normal heart rate and rhythm, and that no murmurs were observed.  Thus, the Board concludes that the weight of the evidence is against a finding of any current heart disability.  Without a disability, the claim for entitlement to service connection cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, (1992).  
 
Service connection may be granted on a presumptive basis for certain chronic diseases, including valvular heart disease, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance however, service connection for valvular heart disease, claimed as a heart murmur, on a presumptive basis is unwarranted as the record does not show any evidence of a heart murmur or valvular heart disease manifesting within one year of the Veteran's separation from active duty.  In this regard, the July 2014 VA examination and the Veteran's VA medical records are most instructive as there is no indication that the Veteran even currently has a heart disability, or ever had one following his separation from service.  Accordingly, service connection for valvular heart disease on a presumptive basis is unwarranted.

In sum, the Board finds that service connection for a heart disability must be denied, as the Veteran does not currently have a heart disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disability, to include valvular heart disease, claimed as a cardiac murmur, is denied.




REMAND

In the Board's June 2014 decision, the claim for entitlement to service connection for bilateral hearing loss was remanded for further evidentiary development.  Specifically, the Board instructed the AOJ to obtain a VA audiological examination from an appropriate medical professional other than the audiologist who performed the September 2010 VA examination.  Unfortunately, the August 2014 VA examination for hearing loss was performed by the same individual, thus it fails to comply with the Board's remand instructions, and therefore another examination is necessary to correct the error.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).     

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any service treatment records, VA medical records, and private medical records pertaining to the Veteran's hearing loss disability that have not yet been associated with the file.

2. After the record has been fully developed, schedule the Veteran for a VA audiological examination by an appropriate medical professional, other than the audiologist who performed the September 2010 and August 2014 VA examinations, to determine the nature and etiology of the claimed hearing loss. The entire claims file, to include all electronic files, must be reviewed by the examiner. The examiner is to conduct all necessary tests and studies.

The audiologist is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the requisite knowledge or training).

3. Finally, readjudicate the claim.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


